Citation Nr: 1046399	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-07 705 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a disability of the right 
calf, to include as secondary to service-connected disabilities 
of the right hip, right knee, and right ankle. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1969 to March 1979, 
and from February 2003 to January 2004. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia 
and a November 2005 rating decision VA RO in Philadelphia, 
Pennsylvania.  These determinations, in pertinent part, denied 
service connection for a disability of the right calf.  This 
claim is now under the jurisdiction of the RO in Roanoke, 
Virginia. 

Further review of the claims folder indicates that the Veteran 
had also filed a September 2006 notice of disagreement (NOD) with 
the November 2005 rating decision's continuation of the 
evaluations for the service-connected residuals of a shell 
fragment wound of the right hip, with damage to muscle group 
XVII; scarring of the right gluteal region; and chronic left hip 
disability.  However, the Veteran did not file a substantive 
appeal with respect to these evaluations.  Rather, in his March 
2007 VA Form 9, the Veteran specified that he was only appealing 
the denials of service connection for a right ankle sprain, a 
right knee injury, and right calf pain.  As such, the matter 
regarding the evaluations of the service-connected residuals of a 
shell fragment wound of the right hip, with damage to muscle 
group XVII; scarring of the right gluteal region; and chronic 
left hip disability are not before the Board.  See 38 C.F.R. 
§ 20.200 (2010).  

The Board notes that, during the pendency of this appeal, the 
Veteran's claims for service connection for a right ankle sprain 
and a right knee injury were granted in an August 2009 rating 
decision.  The Veteran has not filed a NOD with respect to the 
evaluations or effective dates of service connection for these 
disabilities.  Therefore, these claims are no longer before the 
Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 
1997) (holding that where an appealed claim for service 
connection is granted during the pendency of the appeal, a second 
NOD must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level assigned 
for the disability or the effective date of service connection).  
As such, the only claim still in appellate status is the issue of 
entitlement to service connection for a disability of the right 
calf. 


FINDING OF FACT

At no time during the current appeal has the Veteran been shown 
to have a diagnosed disability of his right calf.


CONCLUSION OF LAW

A disability of the right calf, to include as secondary to 
service-connected disabilities of the right hip, right knee, and 
right ankle was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice should generally be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the Court 
observed that a claim of entitlement to service connection 
consists of five elements, of which notice must be provided prior 
to the initial adjudication: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
See 38 U.S.C. § 5103(a).  Informing the claimant of what evidence 
is necessary to substantiate the claim requires notice of these 
five elements.  See id.  

Here, prior to the initial rating decision in this matter, a June 
2004 letter informed the Veteran of what evidence was required to 
substantiate the claim, and of the Veteran's and VA's respective 
duties for obtaining such evidence.  However, it did not provide 
notice regarding the degree of disability or the effective date.  
Moreover, it did not provide notice with respect to establishing 
a claim for service connection on a secondary basis.  

A September 2007 letter did provide all notice required under the 
VCAA, which included informing the Veteran of what was required 
to substantiate a claim for service connection on a secondary 
basis.  However, the letter stated that it was being sent in 
response to a July 2007 statement in which the Veteran did not 
specify which disabilities were being claimed.  Thus, as this 
letter does not specifically address or mention the Veteran's 
right calf disability, and indeed expressly states that it was 
sent in response to unspecified claims, it is not clear that it 
served the purpose of providing VCAA-compliant notice with 
respect to the Veteran's claim for a right calf disability.  
However, as will be discussed in more detail below, the Board 
finds that the Veteran does not have a current disability of the 
right calf.  Thus, even if VCAA-compliant notice were provided in 
a letter specific to this claim with regard to establishing 
service connection on a secondary basis or the elements of degree 
of disability or the effective date, such notice would not affect 
the outcome of this claim, as service connection can only be 
granted for a disability that has been established during the 
pendency of a claim.  See 38 U.S.C.A. § 1110, 1131; see Degmetich 
v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  Thus, any 
VCAA notice errors have not affected the outcome of this claim 
and therefore no prejudice exists.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also notes that the September 2007 letter was followed 
by supplemental statements of the case (SSOC's) dated in May 2009 
and August 2009 and that the Veteran has had ample opportunity to 
respond with additional argument and evidence before his claim 
was subsequently readjudicated.  Thus, to the extent that the 
September 2007 letter did serve to provide VCAA-compliant notice 
with respect to this claim, the Veteran has not been prejudiced 
by the fact that it was not sent prior to the initial rating 
decision in this matter.  See id.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370 (2006) (holding that the issuance of 
a fully compliant VCAA notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Accordingly, the Board 
concludes that the duty to notify has been satisfied and that no 
further notice is required. 

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have also been obtained to the extent possible.  The 
Veteran has not identified any other outstanding records that he 
wanted VA to obtain or that he felt were relevant to the present 
claims.  The Board concludes that the duty to assist has been 
satisfied with respect to obtaining relevant evidence on the 
Veteran's behalf.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  

Here, the RO provided the Veteran with an appropriate examination 
in July 2009.  The Board finds that the VA examination obtained 
in this case is sufficient for the purpose of making a decision 
on this claim, as it is based on a full reading of the Veteran's 
claims file, including the medical records contained therein, as 
well as a thorough examination of the Veteran's right calf, and 
provides a complete rationale for the opinion stated which is 
grounded in the clinical findings made on examination and is 
consistent with the evidence of record.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination has been met.  

In this regard, the Board notes that, in an October 2009 
statement, the Veteran's representative argued that the Veteran 
should be afforded another VA examination to determine whether 
his right calf swelling and pain was proximately caused by his 
service-connected disabilities of the right hip, right knee, and 
right ankle.  However, because the Board finds that the Veteran 
does not have a current disability of the right calf, the 
etiology of the Veteran's right calf pain is moot, and no further 
examination is warranted. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, 19 Vet. App. at 115. 

II. Service Connection

The Veteran claims entitlement to service connection for a right 
calf disability, to include as secondary to his service-connected 
disabilities of the right hip, right knee, and right ankle.  For 
the following reasons, the Board finds that service connection is 
not warranted on either a direct, or a secondary, basis. 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b).  If chronicity in service is not established, 
a showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the current 
disability and the disease or injury incurred or aggravated 
during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).  

The Veteran states that he has had pain and swelling in his right 
calf since July 2003.  In an October 2006 statement, the Veteran 
related that in September 2003, during his most recent period of 
active duty, he underwent tests performed on his right leg in 
which a needle was utilized to probe his hip and calf.  The 
Veteran related that thereafter his pain and swelling increased 
substantially, making it difficult to walk or stand for long 
periods of time.  For the following reasons, the Board finds that 
the preponderance of the evidence shows that the Veteran has not 
been diagnosed with a disability of the right calf at any point 
since his March 2004 claim for service connection.  

The Veteran's service treatment records do not reflect diagnoses, 
treatment, or complaints specific to the Veteran's right calf.  
In August 2003 the Veteran reported right leg pain and weakness.  
The pain was described as increased point tenderness radiating 
down the backside of the Veteran's leg.  The physician's 
impression was that the Veteran had a peripheral injury of the 
tibial nerve or a branch thereof with possible underlying 
neuropathy.  A few days later, the Veteran underwent an H reflex 
study of the tibial nerve as well as an EMG study in August 2003.  
The examination report reflects that the Veteran underwent an 
extensive electrodiagnostic examination of the right lower 
extremity which showed absent H response and minimal fibrillation 
potentials in the right gluteus maximus.  The examiner concluded 
that the findings were indeterminate but might indicate an early 
S1 radiculopathy of the right lower extremity. 

The Board finds that, while the Veteran's service treatment 
records show that the Veteran had possible radiculopathy of the 
right lower extremity, which has already been considered by VA in 
the July 2008 rating decision evaluating the Veteran's right hip 
disability, there is no evidence of a diagnosis or even symptoms 
pertaining to the Veteran's right calf.  

The Veteran's post-service treatment records also do not 
establish a diagnosis or any pathology specific to the Veteran's 
right calf.  An October 2007 VA treatment record reflects that 
the Veteran reported a four-year history of swelling of the right 
lower anterior leg.  The Veteran stated that this area was probed 
during service and that it was painful.  It was noted that the 
Veteran had a four to six inch soft tissue round raised mass 
which was somewhat tender to palpate in the right lower anterior 
leg.  However, no diagnoses was made in this record and there is 
no indication that the swelling was located in the Veteran's 
calf, as this record reflects that the swelling was located in 
the posterior rather than the anterior compartment of the leg. 

An October 2007 VA MRI of the right lower extremity revealed no 
nodule or abnormal enhancement.  A small Baker's cyst was noted 
as well as a small area of bone marrow edema in the medial tibial 
plateau.  However, these findings did not pertain to the 
Veteran's right calf. 

In a January 2008 VA treatment record, the Veteran reported 
swelling in the right calf among other problems.  However, no 
findings were made with respect to the Veteran's right calf.

Another January 2008 VA treatment record dated a few days later 
reflects that the Veteran complained of right lower extremity 
pain "all the way down into his foot."  However, no complaints 
or findings specific to the Veteran's right calf were made.  As 
noted above, the Veteran's right lower extremity pain was taken 
into consideration in the July 2008 rating decision evaluating 
the Veteran's right hip disability, which is not before the 
Board.

In a July 2008 VA treatment record, the Veteran reported having 
significant burning pain in his right calf.  Again, no diagnosis 
was made or underlying pathology found with respect to the 
Veteran's right calf pain. 

In July 2009 the Veteran underwent a VA examination in connection 
with this claim.  The examiner was asked to determine whether the 
Veteran's right lower calf condition was related to his right 
lower extremity complaints in service.  The examination report 
reflects that the Veteran's relevant service treatment records 
and VA treatment records were carefully reviewed and taken into 
account.  It was noted on examination that there was an area of 
swelling in the anterior and lateral lower right leg that was 
triangular in shape and measured nine by eight and a half by six 
centimeters.  It was exquisitely tender to touch but without 
discoloration or warmth.  The skin was intact.  A venous 
ultrasound of the Veteran's right leg showed no abnormalities and 
was interpreted as a normal duplex sonogram of the right lower 
extremity.  After reviewing the claims file and examining the 
Veteran, the examiner concluded that a diagnosis for the 
Veteran's pain and swelling of the proximal right lower leg could 
not be established.  Thus, the examiner concluded that the issue 
of whether the Veteran's right calf condition was related to his 
right lower extremity complaints in service could not be resolved 
without resorting to speculation.  

In carefully reviewing the evidence of record, the Board finds 
that at no time during the current appeal has a disability with 
respect to the Veteran's right calf been shown.  The Board 
acknowledges the Veteran's contention that he currently has a 
disability of the right calf related to service.  In this regard, 
the Veteran is competent to testify as to matters within his 
observation and personal knowledge, such as his symptoms and 
medical history, and even to diagnose certain conditions that are 
simple and apparent enough to be readily identified based on lay 
observation alone such as a broken arm or the presence of 
varicose veins.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); 
Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  However, unlike 
the Veteran's symptoms and medical history, whether there is an 
underling pathology giving rise to the Veteran's pain and 
swelling of the calf is determination that is medical in nature 
because it cannot be made based on lay observation alone.  See, 
e.g., Barr, 21 Vet. App. at 309; Woehlaert v. Nicholson, 21 Vet. 
App. 456, 462 (2007) (holding that unlike varicose veins, 
rheumatic fever is not a condition capable of lay diagnosis).  A 
determination that is medical in nature must be made by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions in order for 
such a determination to be considered competent medical evidence 
and therefore have probative value.  See 38 C.F.R. 3.159(a)(1); 
see also Layno, 6 Vet. App. at 469-70 (holding that in order for 
testimony to be probative of any fact, the witness must be 
competent to testify as to the facts under consideration); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because 
the Veteran has not been shown to have such medical expertise, 
his lay opinion as to whether he has a right calf disability that 
was incurred in active service is not competent medical evidence 
and therefore is not probative with respect to this issue.

As discussed above, the Veteran is competent to report pain and 
discomfort.  See Washington, 19 Vet. App. at 368.  However, pain 
alone, without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  A chronic disability 
must be diagnosed to accompany his complaints.  As discussed 
above, the Veteran's service treatment records, post-service VA 
treatment records, and the July 2009 VA examination report are 
all negative for diagnoses of a disability of the right calf.  
The July 2009 VA examiner's conclusion that a diagnosis could not 
be established for the Veteran's right calf pain is especially 
probative because it was made by a medical professional after 
carefully reviewed the claims file and examining the Veteran.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; 
see also Degmetich, 104 F. 3d at 1332 (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary); Shedden, 
381 F.3d at 1166-67.  In the absence of a disability of the right 
calf established during the pendency of this claim, service 
connection cannot be granted.  See id.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for a disability of the right calf must be denied.  See 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a disability of the right 
calf, to include as secondary to service-connected disabilities 
of the right hip, right knee, and right ankle, is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


